Citation Nr: 0606950	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-43 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for insomnia. 
 
2.  Whether new and material evidence has been received to 
reopen a claim of service connection for headaches. 
 
3.  Whether new and material evidence has been received to 
reopen a claim of service connection for diarrhea. 
 
4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder. 
 
5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), anxiety, and depression. 
 
6.  Entitlement to service connection for hypothyroidism. 
 
7.  Entitlement to service connection for fibromyalgia.   

8.  Entitlement to service connection for asthma. 
 
9.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had Army National Guard training, and served on 
active duty from August 12, 1988, to October 20, 1988 and 
from September 20, 1990, to June 21, 1991.  

Entitlement to service connection for insomnia, headaches, 
diarrhea and a skin disorder was denied by the Department of 
Veteran Affairs (VA) agency of original jurisdiction 
decisions dated in March 1995 and May 1997.  The veteran did 
not file timely appeals to these determinations and they 
consequently became final.  He attempted to reopen his claims 
for such in writings dated in June 2001 and June 2004.  The 
issues presently on appeal therefore include the question of 
whether these previously denied claims should be reopened.  
The Board has characterized these issues accordingly.

The veteran was afforded a hearing at the RO before the 
undersigned member of the Board sitting at Nashville, 
Tennessee.  The transcript is of record.  

(The claim of service connection for PTSD, anxiety, and 
depression is addressed in the decision below.  Consideration 
of the other issues on appeal is deferred pending completion 
of the development sought in the remand set out below.)


FINDINGS OF FACT

1.  There is no supporting evidence that the veteran engaged 
in combat during service, and no credible corroboration of 
any other claimed in-service stressors.

2.  The veteran does not have PTSD as a result of an in-
service stressor.

3.  Anxiety and depression were not shown in service and were 
first clinically manifested many years after discharge from 
active duty.  Neither has been medically linked to active 
military service.


CONCLUSION OF LAW

The veteran does not have PTSD, anxiety, or depression that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 5103, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD, 
anxiety, and depression has been accomplished.  As evidenced 
by the statement of the case, and the supplemental statement 
of the case, the veteran and representative have been 
notified of the laws and regulations governing entitlement to 
the benefit sought, and informed of the ways in which the 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in August 
2001, July 2004, and December 2004, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claim of service connection, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  He was also advised to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b) (2005).

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim in this instance.  He has had the 
benefit of several VA examinations over the years, and 
extensive private records have been requested and associated 
with the claims folder.  The RO wrote to the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(now United Stated Army and Joint Services Records Research 
Center (JSRRC)) to corroborate his reported stressors in the 
Persian Gulf War zone and a reply was received.  The 
appellant was afforded a personal hearing at the RO in July 
2005.  Under the circumstances, the Board finds that further 
assistance with respect to this claim is not required.  See 
38 U.S.C.A. § 5103A(a)(2).  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. §§  
3.303, 3.306 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  Under the law in effect since the veteran filed his 
claim for service connection for PTSD, a diagnosis of PTSD 
must be made in accordance with 38 C.F.R. § 4.125(a) (2005), 
which incorporates the provisions of the fourth edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The issue 
of whether any particular set of circumstances constitutes 
engagement in combat with the enemy must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).

The veteran's DD Form 214 reflects that he was ordered to 
active duty in support of Operation Desert Shield/Desert 
Storm in Southwest Asia between October 23, 1990 and May 5, 
1991.  The appellant had a primary specialty of petroleum 
supply specialist and received citations that include Army 
Service Ribbon, the Sharpshooter Badge/M-16 Rifle, Army Lapel 
Button and National Defense Service Medal.

The veteran's Army National Guard training records dated 
between 1988 and 2002 reflect that he denied frequent trouble 
sleeping, depression, and nervous trouble of any sort upon 
examination in April 1991 for redeployment after serving in 
Southwest Asia.  He wrote that he was in good health, was not 
taking any medication at the time and had had no illnesses or 
injuries in the Middle East.  His psychiatric status was 
evaluated as normal.  There was no mention of any psychiatric 
symptoms on annual medical certificate in June 1994.  On an 
annual medical certificate dated in 2001, it was noted that 
the veteran had been prescribed a number of psychotropic 
drugs for disorders diagnosed as PTSD and anxiety/depression.  
In December 2001, it was found that these and other 
disabilities prevented him from functioning in the capacity 
required by his current enlistment, and he was discharged for 
inability to perform duty.  

The appellant underwent evaluation for Persian Gulf War 
registry purposes in September 1994 where he was reported to 
be oriented times three without evidence of any apparent 
cognitive, affective, or perceptual disorders.  No 
psychiatric complaints or diagnoses were recorded.  

The veteran was afforded a VA general medical examination in 
December 1994 where he indicated that he had worked as a 
draftsman at a monument company for 12 years and had lost no 
time due to illness within the past 12 months.  No 
psychiatric complaints were voiced.  He reported history of 
active duty from October 1990 until June 1991 in Saudi Arabia 
and Kuwait, and along the Saudi-Iraqi border.  He said that 
he handled fuel supplies for automobiles, diesel trucks and 
helicopters and that this involved setting up refueling 
points.  He related that he was around oil well fires about 
two weeks and exposed to fumes and petroleum products.  The 
appellant related that he had no serious illnesses or 
injuries while serving in Southwest Asia.  He said that he 
was on no medication.  He was evaluated as unremarkable from 
a psychiatric and personality standpoint. 

Extensive private clinical records dating from 2001 include 
those that show that the appellant was evaluated by 
Cumberland Associates in March 2001 stating that he had been 
unable to sleep since returning from overseas duty in the 
Gulf.  The veteran indicated that while in service, his sleep 
patterns were reversed.  He related that he had worked nights 
and slept during the days there, and said that his job was 
trucking or delivering jet fuel to various airplanes and 
bases in Kuwait.  He said that he was stationed primarily in 
Kuwait during the Gulf War.  (The examiner later recorded 
that he was stationed in Saudi Arabia from October 1990 
through June 1991.)  The veteran stated that he dreamed 
frequently of being in a cave and hearing a voice from the 
back of it that he thought represented the devil who would 
eventually go away in a puff of smoke.  He said that he felt 
a lot of guilt and was sorry for some of the things that had 
happened in Saudi Arabia, and felt particularly sad for some 
of his fellow soldiers who were killed or maimed.  The 
veteran stated that he slept three to four hours a day and 
that it was broken.  He related that he woke up with 
recurrent nightmares about the devil and said that they had 
started in 1992.  It was reported that he had had frequent 
emotional breakdowns and had a tendency to self isolate.  

The veteran was reported to have described making many 
changes in his life to reduce psychosocial stressors, gone 
repeatedly to doctors for investigations, switched jobs and 
had used trials of various medications, but had not been able 
to discover the cause of his symptoms.  He related that he 
had not seen a psychiatrist or had a psychiatric evaluation 
in the military or at the time of discharge.  The veteran 
stated that he had been married for 17 years and had three 
children. 

Following examination, diagnoses included anxiety/depression 
with insomnia secondary to chronic pain.  It was felt that he 
had many chronic personality features that would be 
consistent with a diagnosis of PTSD such as 
anxiety/depression, restlessness, affective flattening and 
nightmares.  Antidepressant medication was prescribed.  

Social Security disability determination documents in May 
2001 reflect that he was approved for an award for 
disabilities that included depression, possible PTSD, and 
anxiety.

Dr. Jeffrey Haas wrote in October 2001 that the veteran 
suffered from complaints that included memory impairment and 
was completely disabled and unable to return to any form of 
gainful employment.

The appellant was afforded a VA psychiatric examination in 
June 2002.  Detailed and comprehensive background history was 
provided.  He was reported to have stated that he saw combat 
in the Persian Gulf and that his symptomatology began while 
he was still there and had intensified upon his return.  He 
related that he had been treated for his symptoms by several 
physicians and currently took medication to control anxiety.  

The veteran said that his symptoms continued to be fairly 
severe and that he had nightly dreams about combat, having to 
shoot people, being bombed, seeing dead bodies, etc.  It was 
noted that he was having trouble distinguishing between his 
dreams and realty.  He said that as a result he had taken to 
sleeping in the daytime because of his fear of going to sleep 
at night, waking up and being very confused in the darkness 
and harming someone.  The appellant related that had had his 
wife take all of his guns and hide them so that he had no 
access to them for fear that he might pick one up and shoot 
someone in his dream-like state.  

The appellant reported that he had flashbacks that were 
especially bad of the various injuries, wrecks and deaths he 
saw scattered along the road in Kuwait and Iraq from both 
combat casualties and multiple traffic accidents.  He related 
that he had daily thoughts and memories about his experiences 
in the war that consisted of being holed up in bunkers with 
chemical gas alarms going off and being fearful of their 
being exposed.  He said that he saw many dead civilians and 
Iraqi and American soldiers along the highway, as well as 
bloodied bodies in various states of injury that came back to 
haunt him. 

The veteran related that he was not able to watch any news or 
shows about war or combat, and stated that 9/11 was 
particularly traumatic for him.  He said that he was very 
detached from others, isolated himself in his room, could not 
go out with his wife, could not tolerate being around friends 
that brought their children over and felt distant from his 
wife.  It was noted that his sleep was broken, and that he 
had trouble with concentration, and exaggerated startle 
response.  The veteran reported frequent crying spells, 
insomnia, fluctuating appetite with some weight gain, 
irritability, poor concentration and anhedonia.  It was 
reported that he had suicidal ideation at times, visual 
hallucinations, and some paranoid thoughts.  It was noted 
that he continued to be fairly depressed for up to a week or 
more, especially if it was triggered by some incident that 
brought back memories or thoughts about his Persian Gulf 
experience.  

Following mental status examination, the examiner stated that 
based on the findings of the examination, a review of the 
medical records, and the criteria in DSM-IV, it appeared that 
the veteran had current psychiatric diagnoses of PTSD, and 
chronic and major depressive disorder, recurrent, moderate.  
The examiner commented that it did appear that the veteran's 
psychiatric illnesses stemmed from his service in the Persian 
Gulf in that he did not have such symptoms prior to serving 
there.  It was added that whether the psychiatric illnesses 
were due to his chronic fatigue syndrome was questionable as 
it often resulted in a depressive disorder, but rarely PTSD.  
The examiner stated that "I would assume that possibly the 
depression could be stemming from his chronic fatigue, but 
not the posttraumatic stress, as it comes from his war 
experiences."  

The RO requested verification of the veteran's claimed 
stressors through the USASCRUR (now JSRRC).  In an August 
2004 response to that inquiry, the USASCRUR stated that 
review of the available combat unit records submitted by the 
1175th Quartermaster Company (QM Co) in the U. S. Army Gulf 
War record collection contains one reference to dead and 
injured bodies.  A Memorandum for Record submitted by the 
1175th QM Co dated July 7, 1993 concerning the activities of 
the unit during the Gulf War states, 'The 1175th had no 
mission in Kuwait and there should not have been any soldiers 
in Kuwait City at the area called Death Valley to have seen 
dead and burning bodies.  By the time the ban to travel to 
Kuwait was lifted almost all the bodies had been removed from 
Death Valley and no bodies were left in the open although 
some were still in the destroyed vehicles.'  

The veteran presented testimony upon personal hearing to the 
effect that he was a petroleum supply specialist who served 
during Operation Desert Shield or Desert Storm from October 
1990 to May 1991.  He stated that his unit came under 
chemical attack several times with alarms going off at night.  
He related that thinking he would be gassed was the first 
real stressor, and he thought that he and the others were 
going to die.  It was reported that people were running and 
shouting "gas, gas, gas" and that he had no mask and knew 
that his buddies down at the fuel point were not aware 
anything was going on.  He said that he could see combat 
"glow" in the distance from Kuwait City and that on one 
occasion, he had to spend the night knee deep in a sewage 
hole because the bunkers were filled with food and water.  

The veteran testified that he was involved in a lot of 
fueling missions and saw wreck after wreck along the highway 
with dead and mangled bodies and carnage.  He stated that he 
and his buddy once had to take a dead body out of the road.  
He said that on one occasion, a vehicle passed him going 
about 100 miles per hour, hit a cab and that bodies were 
strewn everywhere.  He related that he had recurring 
nightmares of wrecks, seeing dead people and dismembered 
bodies.

The record reflects that the veteran has sought treatment for 
ongoing psychiatric symptoms, to include depression, anxiety, 
reported flashbacks, nightmares, intrusive memories, 
insomnia, and other symptoms reported to be associated with 
PTSD.  He states that his problems are the result of combat 
and other traumatic experiences in the Persian Gulf War zone.  
VA outpatient and private clinical records dating from  2001 
reflect treatment for psychiatric complaints primarily 
diagnosed as PTSD, followed by secondary assessments of 
depression and anxiety.  

Although the evidence is far from clear, it is arguable that 
the veteran has satisfied the first element for a claim of 
service connection for PTSD, namely a diagnosis of that 
disorder.  The Board points out, however, that without a 
verified stressor, a diagnosis of PTSD is not enough to prove 
the claim.  

Review of the evidence discloses that the veteran was 
primarily involved in operational support as a petroleum 
supply specialist.  Although there is reference in the record 
to having engaged in hostile action with the enemy or that he 
was in a combat zone in the Gulf War Zone, his status as a 
combat veteran is not established.  He is not shown to have 
been wounded as the result of hostile action, nor does he 
have any of the medals typically associated with combat 
participation.  He essentially denied having any combat role 
or activity on personal hearing in July 2005. 

The Board thus finds that the evidence is against a finding 
that the veteran participated in combat.  Sizemore v. 
Principi, 18 Vet App 264 (2004); VAOPGCPREC 12-99; see also 
Gaines v. Brown, 11 Vet. App. at 353 (the determination as to 
combat status is to be based on the evidence of record; 
38 U.S.C.A. § 1154(b) does not require that the veteran's 
assertion of combat be accepted).

Because the veteran is not found to have engaged in combat 
with the enemy while in service, the occurrence of the 
claimed stressors must be supported by credible evidence.  
His statements alone are not sufficient to establish the 
occurrence of any in-service stressor.  Therefore, additional 
corroborating evidence is needed to support the claim for 
service connection for PTSD.  However, after review of the 
evidence, the Board finds that the second criterion--credible 
supporting evidence that the claimed stressors actually 
occurred--has not been satisfied.

The veteran has also made general statements to the effect 
that his PTSD was caused by all the death, destruction, 
carnage and mangled bodies he witnessed along the highways 
and threats of chemical attack.  However, there is no 
supporting evidence that he had any exposure to those 
scenarios.  During the course of the claim, VA attempted to 
obtain supporting evidence of the veteran's claimed 
stressors, but information obtained through the USACRUR did 
not corroborate any reported stressor.  The information 
received indicates that the veteran's unit had no mission in 
Kuwait and would not have been in the location called Death 
Valley in Kuwait City to have seen dead and burning bodies.  
It indicated that by the time a ban was lifted for travel to 
Kuwait, no bodies were left in the open in Death Valley, 
although some were still in the destroyed vehicles.  The 
retrieved history does not confirm the stressors reported by 
the veteran.  There is also no corroboration that he or his 
unit was subject to any chemical attack.  The veteran himself 
has not provided any other supporting documentation in this 
regard, such as lay statements, despite the fact that he 
indicated he would do so at his personal hearing.  The Board 
thus finds that his assertions have not been corroborated.  

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence.  Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches.  
The credibility and weight to be attached to medical opinions 
are within the province of the Board.).  The Board finds that 
the veteran's duties in operational support as a petroleum 
specialist were not per se ones that exposed him to life and 
death situations.  He did not participate in combat, nor is 
there adequate evidence to support his account of the horrors 
he reportedly witnessed.  None of the events has been 
corroborated by any source.  Therefore, it appears in this 
instance that the diagnosis of PTSD was based on the 
veteran's report of having participated in combat or his mere 
presence in a combat area and not a verified stressor.  See 
West v. Brown, 7 Vet. App. 70, 79(1994); see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In sum, the Board finds that the veteran did not engage in 
combat with the enemy.  It is also noted that while he has 
detailed a number of in-service stressful events he now 
claims led to the onset of PTSD, the record provides no 
credible evidence to support the stressors he reports.  
Absent credible supporting evidence that the claimed 
stressors occurred, the regulatory criteria for a grant of 
service connection for PTSD have not been met, and the claim 
for service connection must be denied.

As for the claims of service connection for depression and 
anxiety, the record reflects that the veteran denied frequent 
trouble sleeping, depression, and nervous trouble when 
examined in April 1991 prior to redeployment to the United 
States.  When examined in 1994 for Persian Gulf War purposes 
and on VA examination in that same year, no psychiatric 
complaints or symptoms were voiced or observed.  It was noted 
that the appellant was on no medication for any condition.  
Although, he later stated that he began to have symptoms of 
anxiety and depression while in service, his assertions are 
belied by the objective record which reflect no treatment or 
complaints in this regard until 2001.  This is approximately 
10 years after discharge from active duty.  While there is 
clinical evidence that attributes anxiety and depression to 
his experiences during active duty, the lack of a showing of 
any symptoms in this regard for so many years after discharge 
from active duty militates against a finding of any 
continuity of symptomatology deriving from service.  See 
38 C.F.R. § 3.303(c).  Moreover, the clinical records reflect 
that anxiety and depression have been attributed to other 
causes.  

The Board also finds that that medical opinion attributing 
anxiety and depression to service was based on the veteran's 
own history which is contradicted by the post-service record.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Also, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Under the circumstances, service 
connection for both anxiety and depression of service onset 
must be denied.  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim.  The 
benefit-of-the-doubt doctrine is not applicable, and the 
claim is denied. See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for PTSD, anxiety, or depression is 
denied.


REMAND

The veteran asserts that he now has multiple disabilities, to 
include insomnia, headaches, diarrhea and a skin disorder, 
claimed as acne, hypothyroidism, fibromyalgia, arthritis, and 
asthma as the result of exposure to environmental toxins in 
Southwest Asia for which service connection should be 
granted.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.317 (2005).  If signs or symptoms 
have been medically attributed to a diagnosed (rather than 
undiagnosed) illness, the Persian Gulf War presumption of 
service connection does not apply. VAOPGCPREC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be awarded for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

The Board notes in this instance that the veteran has 
received treatment from a number of private physicians over 
the years and has also been afforded several VA general 
medical examinations, most recently in June 2002 and June 
2003.  He underwent a Persian Gulf War registry evaluation in 
June 1994.  The Board observes that the appellant has been 
given numerous diagnoses throughout the years from the 
various providers.  However, none of them presents a 
comprehensive picture of the complaints, symptoms and 
findings in the context of the criteria for undiagnosed 
illnesses.  It is shown that recent VA examinations were 
conducted by a certified registered nurse practitioner who 
did not offer an adequate opinion as to whether there was a 
nexus between the disabilities found and the veteran's 
Persian Gulf War experience.  The Board thus finds that the 
veteran has not had an examination for the express purpose of 
determining whether there exists a disability or an 
undiagnosed illness that can be related to service.  It is 
found that current examination reports are inadequate for 
adjudicatory purposes and that further evaluation is 
required.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a comprehensive examination to 
determine the nature and etiology of 
any disability with respect to his 
claim for service connection for 
disabilities due to an undiagnosed 
illness.  The examiner must be provided 
with the appellant's claims folder and 
a copy of this remand for review in 
conjunction with the examination.  A 
detailed medical history should be 
reported.  All pertinent symptomatology 
and findings should be reported in 
detail.  All indicated diagnostic tests 
and studies should be accomplished.  
The examiner should review the claims 
folders.  Based on a review of all 
medical documentation and history on 
file, including the service medical 
records, the examiner should provide a 
well-reasoned opinion as to the 
likelihood that the veteran now has 
insomnia, headaches, diarrhea, a skin 
disorder, hypothyroidism, fibromyalgia, 
arthritis or asthma as a primary 
diagnosis, or as the result of an 
undiagnosed illness.  If a diagnosed 
illness is found, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) the result of 
disease or injury attributable to 
active military service. 

If any disorder is not due to a known 
diagnosis, the examiner should so 
specify and state whether it is at 
least as likely as not due to 
undiagnosed illness.  Each claimed 
disability cited above should 
specifically be addressed.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

2.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been 
completed in full.  If the examination 
report does not include answers to the 
questions presented or fully detailed 
descriptions of pathology, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2005).

3.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the appellant 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


